1
2
3
4
5
6                            UNITED STATES DISTRICT COURT
7                          SOUTHERN DISTRICT OF CALIFORNIA
8
9    UNITED STATES OF AMERICA,                             Criminal No. 18mj02258-RNB-JLS
10                                        Plaintiff,
                                                           ORDER AFFIRMING JUDGMENT OF
11   v.                                                    MAGISTRATE JUDGE

12   FREDDY SALES-MENDEZ,
13                                   Defendant.
14
15         On June 5, 2018, Defendant Freddy Sales-Mendez filed a Notice of Appeal to the
16   District Court from the judgment issued by Magistrate Judge Robert N. Block on May 23,
17   2018. (ECF No. 10.) The notice of appeal is timely and this Court has jurisdiction
18   pursuant to 18 U.S.C. § 3402. For the reasons set forth as follows, the judgment of the
19   Magistrate Judge will be affirmed.
20                                            Background
21         Defendant Sales-Mendez was arrested on May 7, 2018 and charged with
22   misdemeanor Illegal Entry in violation of 8 U.S.C. § 1325. (ECF Nos. 1, 2.) Defendant
23   appeared before a magistrate judge the following day and bond was set at $5,000 secured
24   by the signature of one financially responsible adult. (ECF No. 3.) Defendant filed a
25   motion for bail redetermination before the district court and, on May 18, 2018, this Court
26   denied the motion, affirming the $5,000 signature bond set by the magistrate judge.
27   (ECF Nos. 9, 13).
28

                                                       1
1           On May 23, 2018, Defendant entered a plea of guilty before Magistrate Judge
2    Robert N. Block. At the change of plea hearing, defense counsel advised the court that
3    Defendant had been inclined to fight his case until he found out that he wouldn’t be able
4    to post bond and in light of that, he decided to plead guilty. (ECF No. 21 at 8.)
5    Immediately following these comments, the Magistrate Judge inquired whether
6    Defendant still desired to give up his constitutional rights and enter a guilty plea, and
7    Defendant responded “Yes.” (Id.) The Magistrate Judge then asked Defendant if anyone
8    unfairly pressured or threatened him into pleading guilty, and Defendant responded “No.”
9    (Id. at 9.) The Magistrate Judge asked defense counsel, “Based upon your analysis of the
10   applicable law, after your own investigation of the facts and any possible defenses, and
11   after your consultation with your client, do you feel it’s in the best interest of your client
12   to plead guilty to this charge?” (Id. at 9-10). Defense counsel answered “Yes.” (Id. at
13   10.)
14          The Magistrate Judge conducted a full Rule 11 colloquy during which Defendant
15   admitted he was not a citizen of the United States and eluded examination and inspection
16   by crossing into the United States approximately 23 miles east of the Tecate, California
17   Port of Entry. (Id. at 11-12). The Magistrate Judge found that Defendant’s plea was
18   freely and voluntarily made with full knowledge of the nature of the charge and
19   consequences of the guilty plea, accepted Defendant’s plea of guilty, and sentenced
20   Defendant to a time served sentence. (Id. at 13-16.) Judgment was entered on May 24,
21   2018 and this appeal was timely filed on June 5, 2018. See Fed. R. Crim P. 58(g)(2)(B)
22   (establishing 14-day timeframe for appealing a magistrate judge’s judgment of conviction
23   or sentence).
24                                              Analysis
25          Defendant contends that his guilty plea was not voluntary because “this Court’s
26   refusal to release him on his own recognizance or on an unsecured bond wrongfully
27   coerced him into pleading guilty.” (ECF No. 25 at 4.) Defendant frames the question
28   presented on appeal as whether this Court, the District Court, coerced Defendant into

                                                    2
1    pleading guilty by refusing to release him from criminal custody. However, this is an
2    appeal from the judgment of the magistrate judge. This Court’s review is limited to the
3    proceedings before the magistrate judge—any claims of error by this Court are
4    appropriately addressed by the Court of Appeals.
5          The voluntariness of a guilty plea is subject to de novo review. United States v.
6    Kaczynski, 239 F.3d 1108, 1114 (9th Cir. 2001). The lower court’s factual findings are
7    reviewed for clear error. Id. Although the Government contends that Defendant’s claim
8    should be dismissed because it was raised for the first time on appeal, the Court finds, in
9    an abundance of caution, that the issue is preserved by counsel’s comments regarding
10   Defendant’s inability to post bond made during the change of plea colloquy.
11         To determine voluntariness, the Court must examine the totality of the
12   circumstances. Id., quoting Iaea v. Sunn, 800 F.2d 861, 866 (9th Cir. 1986). A plea is
13   voluntary if it “represents a voluntary and intelligent choice among the alternative
14   courses of action open to the defendant.” Kaczynski, 239 F.3d at 1114, quoting North
15   Carolina v. Alford, 400 U.S. 25, 31 (1970); Hill v. Lockhart, 474 U.S. 52, 56 (1985). In
16   assessing the voluntariness of a plea, the court must accord great weight to statements
17   made by the defendant contemporaneously with his plea. Chizen v. Hunter, 809 F.2d
18   560, 562 (9th Cir. 1986).
19         In this case, the record of Defendant’s guilty plea reflects every indicia of
20   voluntariness. The magistrate judge conducted a careful and complete Rule 11 colloquy.
21   Defendant was advised of his constitutional rights and the nature of the charges against
22   him, Defendant indicated an understanding of the charges and the consequences of
23   pleading guilty, and Defendant represented that he was not threatened or promised
24   anything in exchange for his plea of guilty. Defense counsel indicated that she felt it was
25   in the best interest of her client to plead guilty. Indeed, Defendant’s decision to plead
26   guilty appears entirely rational given that the evidence against him was strong, there was
27   no apparent defense, and Defendant was aware that he would receive a time served
28   sentence. Thus, based upon the totality of circumstances, the Court concludes that

                                                   3
1    Defendant’s guilty plea represented a voluntary and intelligent choice among the courses
2    of action available to him.
3          Even if Defendant’s conditions of pretrial release were too harsh or erroneously
4    imposed, Defendant’s custodial status does not alter the Court’s conclusion that his guilty
5    plea was voluntary. Even if wrongfully detained, Defendant still retained the ability to
6    choose between pleading guilty or proceeding to a constitutional trial. Both cases relied
7    upon by Defendant are distinguishable on this point as they involved factual scenarios in
8    which the trial court’s actions prevented, or called into question, the right to a
9    constitutional trial. In United States v. Hernandez, 203 F.3d 614 (9th Cir. 2000), the trial
10   court erroneously denied the defendant’s request to represent himself and then the
11   defendant pled guilty. The Ninth Circuit held that the guilty plea was involuntary
12   because the wrongful “denial of the defendant’s Sixth Amendment right to conduct his
13   own defense is a structural error—an error that undermines the integrity of the trial
14   mechanism itself.” Hernandez, 203 F.3d at 626. The Court observed that “to be
15   voluntary, a plea must be one in which the defendant is permitted to choose between
16   pleading guilty and undergoing a trial that comports with the fundamental principles the
17   Constitution imposes.” Id.
18         In United States v. Anderson, 993 F.2d 1435 (9th Cir. 1993), abrogated in part,
19   United States v. Davila, 569 U.S. 597 (9th Cir. 2013), the Ninth Circuit held that the
20   defendant’s guilty plea was involuntary because the district court placed unreasonable
21   constraints on the defendant’s decision-making process. In Anderson, the defendant was
22   indicted for thirty counts of mail fraud. At the defendant’s arraignment, the district court
23   set a trial date to commence approximately three weeks later. The defendant’s newly-
24   retained attorney objected to the swift trial date and stated that he would need additional
25   time to prepare for trial. The district court disagreed and indicated that it would not
26   accept a plea from that point forward unless it was to all 30 counts of the indictment. The
27   district court also instructed the government not to make any deals or recommendations
28   because they would not be honored. The Ninth Circuit held that the defendant’s guilty

                                                   4
1    plea was rendered involuntary by the trial court’s “now or never” tactics which created a
2    coercive atmosphere complicated by the trial court’s refusal to grant a continuance which
3    “might well have been interpreted by [the defendant] as a sign that his interests would be
4    jeopardized if he chose to go to trial.” Id. The Court also held that the defendant’s
5    conviction could not be sustained because the district judge improperly participated in the
6    plea discussions.
7          The factual circumstances in this case are drastically different from those presented
8    in Hernandez and Anderson. Here, Defendant was not threatened or coerced by the
9    magistrate judge into pleading guilty and he always retained his right to proceed to a
10   constitutional trial. Defendant’s suggestion that he could not have received a
11   constitutional trial because he was housed two hours away in Santa Ana, California, is
12   foreclosed by United States v. Lucas, 873 F.2d 1279 (9th Cir. 1989) (recognizing that a
13   defendant’s pretrial detention in a facility located approximately 120 miles away from his
14   court-appointed counsel did not amount to actual or constructive denial of assistance of
15   counsel).
16                                           Conclusion
17         The Court finds that Defendant’s guilty plea was voluntarily and intelligently
18   entered. Accordingly, the judgment of the Magistrate Judge is Affirmed.
19         IT IS SO ORDERED.
20   Dated: July 8, 2019
21
22
23
24
25
26
27
28

                                                  5
